TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00593-CV



                          Isela Moreno and Latief Bowser, Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
       NO. D-1-FM-11-000731, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION

PER CURIAM

                Appellant Latief Bowser’s brief was due March 26, 2012. The Court sent notice

to relator’s counsel that the brief was overdue and extended his briefing deadline to June 4, 2012.

The brief has not been filed and relator’s appointed counsel, John M. Sigman, did not respond

to the Court.

                The appeal is abated. The district court shall conduct a hearing to determine

whether Bowser desires to prosecute this appeal, whether he is still indigent, and whether his

appointed counsel has abandoned the appeal. See Tex. R. App. P. 38.8(b)(2); see also In the Interest

of T.V., 8 S.W.3d 448, 449-50 (Tex. App.—Waco 1999, no pet.) (applying Texas Rule of Appellate

Procedure 38.8(b) to suit involving termination of parental rights). The court shall make appropriate

findings and recommendations. A record from this hearing, including copies of all findings and
orders and a transcription of the court reporter’s notes, shall be forwarded to the clerk of this Court

for filing as a supplemental record no later than October 3, 2012. See Tex. R. App. P. 38.8(b)(3).




Before Chief Justice Jones, Justices Rose and Goodwin

Abated

Filed: August 29, 2012




                                                  2